IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0116
                              Filed May 12, 2021


MARVIN SWAN,
    Plaintiff-Appellee,

vs.

ROBERT LEE JACKSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wayne County, Patrick W.

Greenwood, Judge.



      Robert Jackson appeals the district court’s order foreclosing a mechanic’s

lien in favor of Marvin Swan. AFFIRMED.




      Bob Jackson, Promise City, self-represented appellant.

      Verle W. Norris, Corydon, for appellee.




      Considered by Vaitheswaran, P.J., Greer, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


VAITHESWARAN, Presiding Judge.

       Robert Jackson appeals a trial court order foreclosing a mechanic’s lien in

favor of Marvin Swan. Jackson contends the court (1) should not have excluded

certain exhibits, (2) acted inequitably in concluding Swan substantially performed

the contract, and (3) should not have awarded trial attorney fees.

I.     Background Facts and Proceedings

       Jackson was a farmer who owned property in Wayne County, Iowa.

Jackson signed a conservation program contract with the Natural Resources

Conservation Service (NRCS) of the United States Department of Agriculture

(USDA). He was to have two ponds constructed on his property as part of the

“Lower South Fork Chariton River Project.” The NRCS was to pay him $38,684

for his participation in the program.

       Jackson hired Swan to construct the ponds, referred to as the large

structure and the small structure. After Swan completed the work, he submitted

two invoices: $31,855 for the large structure and $14,551 for the small structure.

At Jackson’s request, Swan later completed additional work, including the

construction of a fence crossing and a building site. Swan invoiced that work at

$4300. Jackson submitted a payment application to the USDA.

       The USDA paid Jackson $26,417.22. Jackson, in turn, paid Swan $9500,

$5000, and a $1000 “cash payment,” leaving an outstanding balance of $35,201.

       Swan attempted but failed to collect the balance. He filed a mechanic’s lien,

followed by a petition to foreclose the lien. The petition sought $46,135.97 and
                                          3


reasonable attorney fees.1 Jackson filed an answer and counterclaim, alleging

Swan’s “construction of the pond was negligent.” After a bench trial, the district

court foreclosed the mechanic’s lien in the amount of $35,201 and ordered

Jackson to pay Swan trial attorney fees of $70,164.71. The court denied Jackson’s

posttrial motion. This appeal followed.

II.   Exclusion of Evidence

      Swan engaged in pretrial discovery. Jackson failed to cooperate, forcing

Swan to move for an order compelling compliance and for sanctions. Years

passed.    Eventually, Jackson answered interrogatories and provided some

documents. On November 14, 2017, approximately two months after a scheduled

trial date and two months before a rescheduled trial date, Jackson gave Swan a

zip drive containing 2265 files and 49 folders. Swan moved to “exclude all exhibits

and discovery materials produced after” the originally scheduled trial date. On

December 12, 2017, the district court imposed discovery sanctions as follows:

      [T]he discovery materials and/or proposed exhibits transmitted to
      [Swan] by [Jackson] on November 14, 2017, are excluded from use
      at trial due to the fact that they were not disclosed until well after the
      Court’s extended discovery deadline. Any documents or proposed
      exhibits transmitted to [Swan] by [Jackson] on or before August 29,
      2017, are not excluded.

Swan subsequently filed two motions to exclude exhibits he alleged were in

violation of the December 12, 2017 order. The district court granted the motions.

      Jackson contends the district court “incorrectly interpreted and incorrectly

applied [the December 12, 2017] order excluding documents throughout trial.” In

his view, the judge who signed the December 12, 2017 order was “misled” into


1 According to Swan, the larger amount did not reflect payments Jackson made on
the outstanding balance after the mechanic’s lien was filed.
                                           4


believing he violated a trial scheduling order, and the trial court selectively enforced

the December 12, 2017 order against him, resulting in “a decidedly unfair trial.” In

response, Swan exhorts us not to address the issue on the ground that “Jackson

has made no attempt to pinpoint any evidence, exhibit, or any objection to such

evidence or exhibit, the exclusion of such which was error.” We elect to bypass

Swan’s waiver concern and proceed to the merits. Our review of the December 12,

2017 order, as well as the trial court’s implementation of that order, is for an abuse

of discretion. See City of Des Moines v. Ogden, 909 N.W.2d 417, 422–23 (Iowa

2018) (“We ‘review decisions on sanctions for violation of discovery for an abuse

of discretion.’ Likewise, we review evidentiary rulings for an abuse of discretion.”

(citations omitted)).

       Iowa Rule of Civil Procedure 1.517(3)(a) authorizes exclusion of documents not

disclosed in discovery “unless the failure was substantially justified or is harmless.”

Swan filed his petition in 2015 and served his first request for production of documents

within three months. Two and one-half years later, Swan was still attempting to obtain

compliance. One trial date came and went. Another was on the horizon. Jackson’s

only justification for his delayed production of documents in November 2017 was that

they were generated after Swan took his deposition in August 2017. He asserted Swan

had “more than adequate time to review the same” before the rescheduled trial date.

Swan countered that the new documents were unmarked and intermingled with old

ones and the sheer volume produced at that “late juncture” and “after the case ha[d]

previously been set for trial” rendered the production “highly prejudicial.”

       Jackson’s noncompliance with discovery requests for a period of years supports

the district court’s exclusionary order. Additionally, Jackson’s belatedly-produced zip
                                         5


drive failed to identify documents arguably responsive to his deposition testimony

versus documents generally responsive to prior requests for production. The district

court’s December 12, 2017 order staked out a middle ground, excluding only those

documents disclosed after the originally scheduled trial date while permitting those

disclosed before. We discern no abuse of discretion in the court’s order.

       We turn to the trial court’s enforcement of the December 12, 2017 order.

Throughout the thirteen-day trial, the court afforded Jackson the chance to explain

why he believed certain documents should not be excluded.            The following

comments are illustrative:

              The Court’s difficulty is that the exhibits are so numerous and
       voluminous that it’s difficult to know, not having participated in the
       discovery process, what was timely provided and what was not.
              To the best of his ability, I believe [Swan’s counsel] has
       provided the matrix or spreadsheet to show what he asserts was not
       provided. That was prepared before the filings from two days ago.
       It’s my intent to exclude those unless you can establish that you
       indeed did comply with the prior discovery rulings.

Jackson often could not make a showing that he provided Swan with the

documents. His inability to do so was a problem of his own making. As the court

stated, Jackson “created” “[d]iscovery and evidentiary issues”—a “theme [that]

persisted through the last day of trial.” The court noted:

               Throughout trial, Jackson continued to file with the Court
       dozens of new proposed exhibits not previously produced in
       discovery. In some instances, Jackson simply remarked exhibits the
       Court had previously deemed inadmissible as untimely. Jackson
       then attempted to admit the exhibits a second time. The cumulative,
       repetitive, disorganized and untimely nature of many of Jackson’s
       exhibits caused the Court (and consequently Swan’s counsel) to
       spend considerable time during trial reviewing the admissibility of
       those documents. Jackson’s persistent attempts to circumvent the
       Court’s discovery rulings and his inefficient and inaccurate
       presentation of exhibits and testimony was the direct cause of the
       need to repeatedly recess and resume this trial over non-sequential
       days. Jackson’s disorganization caused repeated delays during trial.
                                             6


          Ultimately, Jackson’s unwillingness to accept the assistance and
          counsel of his attorney was the root cause for the unnecessary
          prolongation of a relatively straightforward action into a 13-day trial.

Contrary to Jackson’s assertion, the court’s rulings and the trial as a whole were

neither one-sided nor unfair. We discern no abuse of discretion in the trial court’s

implementation and enforcement of the December 12, 2017 document-exclusion

order.

III.      Substantial Performance

          Iowa Code chapter 572 (2015) governs mechanics’ liens. “A mechanic’s

lien is a claim against real property for the value of labor and materials furnished

by the claimant in improvement of the property.” Winger Contracting Co. v. Cargill,

Inc., 926 N.W.2d 526, 535 (Iowa 2019) (citing Roger W. Stone, Mechanic’s Liens

in Iowa, 30 Drake L. Rev. 39, 41 (1980)). To successfully enforce a mechanic’s

lien, a contractor must show substantial performance of the contract. See id.

          Substantial performance allows only omissions or deviations from
          the contract that are inadvertent or unintentional, not the result of bad
          faith, do not impair the structure as a whole, are remedial without
          doing material damages to the other portions of the building, and may
          be compensated for through deductions in the contract price.

Nepstad Custom Homes Co. v. Krull, 527 N.W.2d 402, 406 (Iowa Ct. App. 1994).

          Jackson contends the district court acted inequitably in determining that

Swan substantially performed the contract. He points to the testimony of his expert

witness Jim Warner and asserts it was “clear” that Warner “found both ponds to be

substandard in build and with major deficiencies which were due to construction

error.”

          The trial court acknowledged that Warner found several problems with both

structures. As an example, the court cited Warner’s findings of “seepage on the
                                          7


back slope of the dam, rough and irregular emergency spillway slopes, a missing

trash rack for the spillway pipe, and erosion at the outlet of the spillway.” At the

same time, the court cited Warner’s testimony “that he did not expect either

structure to fail.” The court also cited Jackson’s admission that he “corrected none”

of the perceived deficiencies “in the nearly five-year period between completion of

Swan’s work and the trial.” The court found, “If either structure was completed

contrary to NRCS plans and specification, such deficiency is more likely

attributable to mistakes made by NRCS personnel as opposed to Swan.” The

court determined Swan substantially performed the contract, stating:

       Jackson’s payments of $14,500 toward the contract price is evidence
       of his belief that Swan delivered no less than substantial
       performance. If there were omissions or deviations in Swan’s work,
       such results were inadvertent and unintentional and not the product
       of bad faith. Swan’s testimony and supporting documentation that
       both Jackson and NRCS approved of the structures as completed,
       coupled with the partial payments and Warner’s acknowledgment
       that he expected neither structure to fail, is sufficient to carry Swan’s
       burden.

On our de novo review, we agree with the district court’s findings and

determination.    Warner—a consulting engineer who previously interned and

worked for NRCS—did indeed find deficiencies in the two structures. Of particular

note was the seepage in the larger dam. Seepage, Warner said, compromises the

integrity of a dam. However, Warner could not pinpoint the cause of the seepage.

Although his supplemental report stated, “The most logical cause of the seeps

seems to be some common construction deficiency,” he testified, “It’s hard to

determine exactly why the seeps are occurring without doing some excavation or

some soils investigation, extensive investigations by borings from the surface.” He

later reiterated that he did not know why the large structure leaked.              As for
                                         8


problems with the spillway, Warner stated, “[T]he emergency spillway is more of a

design issue, that the emergency spillway discharge was allowed to flow onto an

area that had been disturbed, which is not standard design, practice, for ponds.”

      Warner conceded the Wayne County NRCS office was responsible for the

specifications and designs of these structures as well as certification and approval

of the projects. In one exchange, he stated the small structure “wasn’t finished as

it was supposed to be” and “[i]t would be up to NRCS, who designed these.” In

another, he testified the emergency spillway was not constructed as designed but

the Wayne County NRCS officer would have been in the best position to determine

whether the construction of the structure met their plans and specifications.

      While Jackson laid the blame for the defects at Swan’s feet, he testified he

“depend[ed] on the NRCS to make sure things [were] going right.” He said he

“would hope they would come out” to inspect the structures during construction.

When asked if he “clearly understood when [he] commenced these projects . . .

that the NRCS was going to be responsible for a final inspection and approval of

[the] projects,” he answered, “Yes.” And Jackson acknowledged he “didn’t raise

any issues with [NRCS] regarding [the] structures at the time of final inspection

and approval.”    He also agreed his practice approval payment application

contained an acknowledgment that “the practices had been performed and met

program requirements.”

      Swan categorically stated NRCS personnel were “out there several times”

during construction of the structures.       When he found a problem during his

excavation of the core trench, he said “[t]hey sent out two technicians.” According

to Swan, Jackson was present when they came out. The technicians supervised
                                               9


and approved additional work he performed and remained on site “until it was

done.” Notably, the trial court found Swan to be a credible witness. We give weight

to this credibility finding. See Flynn Builders, L.C v. Lande, 814 N.W.2d 542, 545

(Iowa 2012) (“[I]n mechanic’s lien cases, ‘involving as they do numerous charges

and counter charges which depend entirely on the credibility of the parties, we

have frequently held the trial court is in a more advantageous position than we to

put credence where it belongs.’” (quoting McDonald v. Welch, 176 N.W.2d 846,

849 (Iowa 1970))); Constructive Consultants, Inc. v. Banwart, No. 12-1011, 2013

WL 988637, at *4 (Iowa Ct. App. Mar. 13, 2013) (“The district court was in the best

position to determine credibility . . . .”).

       We conclude the district court acted equitably in determining Swan

substantially performed the contract. We affirm foreclosure of the mechanic’s lien

in the amount specified by the court.

IV.    Attorney Fees

       “In a court action to enforce a mechanic’s lien, a prevailing plaintiff may be

awarded reasonable attorney fees.” Iowa Code § 572.32(1). “The award of

attorney fees ‘is vested in the district court’s broad, but not unlimited discretion.’”

Chumbley v. Lyman Enters., L.C., No. 18-0379, 2019 WL 2153098, at *2 (Iowa Ct.

App. May 15, 2019) (quoting Standard Water Control Sys., Inc. v. Jones, 888

N.W.2d 673, 679 (Iowa Ct. App. 2016)).

       Jackson asserts the trial court should not have ordered him to pay Swan’s

attorney fees in light of what he contends was an inaccurate figure identified in his

mechanic’s lien. As noted, Swan explained the discrepancy. That discrepancy
                                          10


does not warrant elimination of the attorney-fee award. We discern no abuse of

discretion in the trial court’s decision to award attorney fees.2

       We turn to the amount of the award. “The district court is an expert on the

issue of reasonable attorney fees.” Schaffer v. Frank Moyer Constr., Inc., 628

N.W.2d 11, 24 (Iowa 2001).

       The appropriate factors for the district court to consider in awarding
       attorney fees
              include the time necessarily spent, the nature and extent of
              the service, the amount involved, the difficulty of handling and
              importance of the issues, the responsibility assumed and
              results obtained, the standing and experience of the attorney
              in the profession, and the customary charges for similar
              service.

Id. at 23–24. The trial court carefully considered Swan’s attorney-fee request and

reduced a portion of the request relating to charges for a legal assistant’s work.

We discern no abuse of discretion in the court’s analysis. We affirm the amount

of the attorney-fee award.

       AFFIRMED.




2 We recognize the court stated an award was mandatory. Whether to award
attorney fees is now a discretionary decision. See Tri-State Agri Corp. v. Clasing,
No. 00-1344, 2001 WL 1658852, at *6 (Iowa Ct. App. Dec. 28, 2001) (“[T]he
change [in the statute] from ‘shall’ be awarded reasonable attorney fees to ‘may’
be awarded reasonable attorney fees appears to make an award discretionary
rather than mandatory.”). Because this issue was not raised, we decline to
address it. See Feld v. Borkowski, 790 N.W.2d 72, 78 (Iowa 2010) (“Our obligation
on appeal is to decide the case within the framework of the issues raised by the
parties. Consequently, we do no more and no less.” (internal citation omitted)); cf.
Chumbley, 2019 WL 2153098, at *2 (noting that party raised the district court’s
citation to an opinion based on an earlier version of section 572.32).